                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

___________________________________
                                   )
CONTINENTAL CASUALTY COMPANY,      )
And NAVIGATORS INSURANCE COMPANY,  )
                                   )
          Plaintiffs,              )
                                   )
     v.                            )                 C.A. No. 18-461 WES
                                   )
JOSEPH A. CARAMADRE, PAULA M.      )
CARAMADRE, JOHN W. MITCHELL, ESQ., )
EDWARD C. ROY, ESQ., MELISSA       )
LARSEN, ESQ., UNITED STATES OF     )
AMERICA, WESTERN RESERVE LIFE      )
ASSURANCE COMPANY OF OHIO, and     )
TRANSAMERICA LIFE INSURANCE        )
COMPANY,                           )
                                   )
          Defendants.              )
___________________________________)

                                     ORDER

WILLIAM E. SMITH, Chief Judge.

       Magistrate Judge Patricia A. Sullivan filed a Report and

Recommendation (“R&R”) on August 6, 2019, ECF No. 48, recommending

that   the   Court    grant   Plaintiff       Navigators    Insurance   Company

(“Navigators”)       Motion   to   Dismiss,    ECF    No.   47,   Navigators   be

dismissed as a party in this case, and Defendants be enjoined from

bringing any action or proceeding in any form arising out of and

in connection with the Interpleader Funds.

       After having carefully reviewed the relevant papers, and

having heard no objections, the Court ACCEPTS the R&R, ECF No. 48,

and adopts the recommendations and reasoning set forth therein.
     Accordingly, Plaintiff Navigators Motion to Dismiss, ECF No.

47, is GRANTED, Navigators shall be dismissed as a party in this

case, and Defendants shall be enjoined from bringing any action or

proceeding in any form arising out of and in connection with the

Interpleader funds.

IT IS SO ORDERED.



William E. Smith
Chief Judge
Date: August 27, 2019




                                2
